Case: 15-11771       Date Filed: 03/28/2016       Page: 1 of 25


                                                                                 [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 15-11771
                              ________________________

                          D.C. Docket No. 4:12-cv-10072-JEM

F.E.B. CORP., a Florida corporation,

                                                                  Plaintiff - Appellant,

versus

UNITED STATES OF AMERICA,

                                                                  Defendant - Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                     (March 28, 2016)

Before WILSON, JULIE CARNES, and EBEL,* Circuit Judges.

EBEL, Circuit Judge:

__________________
*
 Honorable David M. Ebel, United States Circuit Judge for the Tenth Circuit, sitting by
designation.
                Case: 15-11771       Date Filed: 03/28/2016       Page: 2 of 25


       Plaintiff-Appellant F.E.B. Corp. (“F.E.B.”) brought this action against

Defendant-Appellee United States (“the government”) seeking to quiet title to a

spoil island just off Key West, Florida. Because we find that the Quiet Title Act’s

statute of limitations has run, see 28 U.S.C. § 2409a(g), we AFFIRM the district

court’s dismissal of the action for lack of subject matter jurisdiction.

                                      I. BACKGROUND

       The island in question, known as Wisteria Island (or “the island”), is situated

in the Gulf of Mexico, less than a mile off the coast of Key West, Florida. It is not

a natural island, but rather was formed as a result of dredging operations performed

under the auspices of the United States Navy (“Navy”) in nearby Key West Harbor

during the first half of the nineteenth century. As Navy contractors deepened the

channels in the harbor to improve shipping and aviation access, they deposited the

dredged material on a nearby plot of submerged land. The accumulations

eventually rose above sea level. A substantial dredging project in 1943 made the

thirty-nine-acre (later-named) Wisteria Island what it is today. 1

       In 1951, the state of Florida issued notice of its intention to sell Wisteria

Island. The United States objected to the sale of the island on the grounds that the


1
 Although the parties dispute whether Wisteria Island first came into existence in the 1920s or
1940s, that dispute is immaterial to the statute of limitations question.

                                                2
               Case: 15-11771    Date Filed: 03/28/2016    Page: 3 of 25


island belonged to the United States. In a letter to the state, the United States

traced its ownership of the island and surrounding area to an 1819 treaty with

Spain, as confirmed by subsequent 1845 and 1924 Executive Orders. The United

States concluded, “In view of the foregoing [Florida is] informed that the

Department of the Navy considers . . . the spoil area in question as being the

property of the United States. It is, therefore, requested, that no further action be

taken . . . to dispose of the spoil area in question by sale or otherwise.” (Doc. 1-

-32.)

        In his own letter to the state, Florida’s attorney general acknowledged the

United States’ claim, but expressed doubt as to its validity, opining:

        I am unable to state definitively whether or not the Navy’s claim is
        valid. However, I do think that the claim is debatable enough and so
        shrouded in antiquity that I think the best course would be for
        [Florida] to complete the sale and explain the Navy’s claim to [the
        buyer] and allow him to accept the . . . deed at his own risk. . . . In
        this manner we can get the question of title settled one way or other in
        case the Navy decides to litigate with him.

(Doc. 1-33.) Accordingly, in 1952, Florida sold the island to a private party via a

quitclaim deed that contained no warranties of title.

        One year later, Congress enacted the Submerged Lands Act (“SLA”), 43

U.S.C. §§ 1301-1315, which, broadly speaking, granted the states ownership of

submerged lands within three miles of their coastlines, subject to certain


                                           3
               Case: 15-11771       Date Filed: 03/28/2016       Page: 4 of 25


exceptions. In the years that followed, the United States did not reassert its claim

to Wisteria Island. Title passed from private owner to private owner until F.E.B.

acquired the island in 1967. The federal government appeared to acquiesce to

F.E.B.’s ownership, and even entered into licensing agreements with F.E.B. to use

the island as a Navy training ground from 2004 to 2006.

       In 2011, however, the United States once again asserted ownership over

Wisteria Island.2 F.E.B. filed this suit under the Quiet Title Act (“QTA”), 28

U.S.C. § 2409a, to establish ownership of the island. F.E.B. argues that it owns the

island pursuant to the SLA and Florida law. The district court, however, did not

reach the merits of F.E.B.’s SLA claim in this quiet title action. On cross-motions

for summary judgment, the district court found that the QTA’s statute of

limitations had run, and accordingly dismissed the suit for lack of subject matter

jurisdiction. F.E.B. now appeals.

                                       II. DISCUSSION

       “We review a district court’s application of a statute of limitations and its

grant of summary judgment de novo.” McCaleb v. A.O. Smith Corp., 200 F.3d

747, 750 (11th Cir. 2000). “Summary judgment is appropriate when there are no

genuine issues of material fact and the movant is entitled to judgment as a matter
2
 F.E.B. contends the government’s renewed interest in the island was precipitated by the
unsanctioned actions of two low-level employees sympathetic to activists opposing development
of the island. Be that as it may, it would be immaterial to the statute of limitations question.

                                               4
              Case: 15-11771      Date Filed: 03/28/2016    Page: 5 of 25


of law.” Id. In this case, the parties agree that there are no material factual issues

in dispute and, consequently, that the statute of limitations question may be

decided as a matter of law.

      A. The QTA

      This case is animated by the intersection of two federal statutes: the Quiet

Title Act and the Submerged Lands Act. We begin with the QTA.

      “The QTA . . . waives the United States’[] sovereign immunity and ‘permits

plaintiffs to name it as a party defendant in civil actions to adjudicate title disputes

involving real property in which the United States claims an interest.’” McMaster

v. United States, 177 F.3d 936, 939 (11th Cir. 1999) (quoting Block v. N. Dakota

ex rel. Bd. of Univ. & Sch. Lands, 461 U.S. 273, 276 (1983) (internal alteration

omitted)); see 28 U.S.C. § 2409a(a) (“The United States may be named as a party

defendant in a civil action under this section to adjudicate a disputed title to real

property in which the United States claims an interest . . . .”). As such, it

“provide[s] the exclusive means by which adverse claimants [can] challenge the

United States’ title to real property.” Block, 461 U.S. at 286.

      The QTA has a twelve-year statute of limitations, which is triggered when

the plaintiff’s QTA action first accrues. See 28 U.S.C. § 2409a(g) (“Any civil

action under this section . . . shall be barred unless it is commenced within twelve


                                            5
                Case: 15-11771        Date Filed: 03/28/2016        Page: 6 of 25


years of the date upon which it accrued.”). A QTA action accrues when “the

plaintiff or his predecessor in interest knew or should have known of the claim of

the United States” to the real property at issue. Id.

       The Supreme Court has twice concluded that, because the statute of

limitations circumscribes the scope of the QTA’s waiver of sovereign immunity,

compliance with the limitations period is jurisdictional. See United States v.

Mottaz, 476 U.S. 834, 841 (1986) (“When the United States consents to be sued,

the terms of its waiver of sovereign immunity define the extent of the court’s

jurisdiction.”); Block, 461 U.S. at 292 (“If North Dakota’s suit is barred by [the

QTA statute of limitations], the courts below had no jurisdiction to inquire into the

merits.”); see also Bank One Texas v. United States, 157 F.3d 397, 403 (5th Cir.

1998). 3 For the same reason, the limitations period “must be strictly observed,”

and courts “must be careful not to interpret it in a manner that would ‘extend the




3
  Our conclusion is consistent with the Supreme Court’s recent holding in United States v. Kwai
Fun Wong, 135 S. Ct. 1625 (2015). In that case, the Supreme Court established a rebuttable
presumption that equitable tolling applies to statutes of limitation for suits against the federal
government unless (1) Congress has “clearly stated” that a time limit is jurisdictional or (2) stare
decisis requires adherence to the Supreme Court’s past determination that a time limit is
jurisdictional. See id. at 1630-32, 1635-36 (relying on Irwin v. Dep’t of Veterans Affairs, 498
U.S. 89, 95-96 (1990) (establishing the presumption) and John R. Sand & Gravel Co. v. United
States, 552 U.S. 130, 137-39 (2008) (applying stare decisis to decide whether a time limit was
jurisdictional)). Pursuant to Kwai’s emphasis on stare decisis principles, we adhere to the
Supreme Court’s previous treatment of the QTA statute of limitations as jurisdictional. See
Mottaz, 476 U.S. at 841, 843; Block, 461 U.S. at 287-88, 292.

                                                 6
              Case: 15-11771     Date Filed: 03/28/2016     Page: 7 of 25


waiver beyond that which Congress intended.’” Block, 461 U.S. at 287 (quoting

United States v. Kubrick, 444 U.S. 111, 117-18 (1979)).

      Accordingly, courts have consistently held that the QTA’s statute of

limitations standard “does not require the government to provide explicit notice of

its claim” in order for the statute of limitations to begin running. Spirit Lake Tribe

v. N. Dakota, 262 F.3d 732, 738 (8th Cir. 2001). “The government’s claim need

not be ‘clear and unambiguous,’” and “[k]nowledge of the claim’s full contours is

not required.” Id. (quoting first N.D. ex rel. Bd. of Univ. & Sch. Lands v. Block,

789 F.2d 1308, 1313 (8th Cir. 1986), then Knapp v. United States, 636 F.2d 279,

283 (10th Cir. 1980)). Rather, “[a]ll that is necessary is a reasonable awareness

that the Government claims some interest adverse to the plaintiff’s.” Id. (quoting

Knapp, 636 F.2d at 283); see also Kingman Reef Atoll Invs., LLC v. United States,

541 F.3d 1189, 1198 (9th Cir. 2008) (same); Cheyenne Arapaho Tribes v. United

States, 558 F.3d 592, 595 (D.C. Cir. 2009) (same). Moreover, the merits of the

government’s claim are irrelevant: “Even invalid government claims trigger the

QTA limitations period.” Spirit Lake, 262 F.3d at 738; see also Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 769 (4th Cir.

1991) (“The crucial issue in the statute of limitations inquiry is whether the

plaintiff had notice of the federal claim, not whether the claim itself is valid.”).


                                           7
              Case: 15-11771     Date Filed: 03/28/2016    Page: 8 of 25


      In this case, it is undisputed that the state of Florida, F.E.B.’s predecessor in

interest, had actual knowledge of the United States’ claim to the island in 1951.

The United States’ 1951 letter objecting to Florida’s intention to sell the island

plainly set forth the Navy’s claim of ownership over the island: The letter traced

the United States’ ownership of the spoil area to an 1819 treaty with Spain, and

informed Florida “that the Department of the Navy considers . . . the spoil area in

question as being the property of the United States.” (Doc. 1-32.) Such an explicit

and unambiguous assertion of a property interest more than meets the QTA’s

accrual requirements. See Knapp, 636 F.2d at 283; Spirit Lake, 262 F.3d at 738.

      Beyond that, Florida’s actual knowledge of the federal government’s claim

is evidenced by the Florida attorney general’s letter to the state agency attempting

to sell the island. The letter acknowledged the Navy’s claim, but nonetheless

urged the agency to “complete this sale and explain the Navy’s claim to [the buyer]

and allow him to accept the . . . deed at his own risk. . . . In this manner we can get

the question of title settled one way or [the] other in case the Navy decides to

litigate with him.” (Doc. 1-33.) The fact that Florida duly issued the original

private buyer only a quitclaim deed, with no warranties of title, further establishes

Florida’s awareness of the federal government’s claimed interest. Because

F.E.B.’s predecessor in interest had actual knowledge of the United States’ claim


                                           8
                Case: 15-11771       Date Filed: 03/28/2016       Page: 9 of 25


to the real property at issue in 1951, F.E.B.’s QTA claim expired in 1963—well

before initiation of this suit.4 See 28 U.S.C. § 2409a(g). Therefore, the district

court was correct to dismiss the case for lack of subject matter jurisdiction.

       B. The SLA

       F.E.B. contends that, although the QTA’s limitations period may have been

triggered in 1951, the period did not expire, because the intervening passage of the

SLA countervailed the United States’ 1951 assertion of ownership.

       Congress enacted the Submerged Lands Act, 43 U.S.C. §§ 1301-1315, in

1953 in reaction to the Supreme Court’s ruling in United States v. California

(California I), 332 U.S. 19 (1947), which held that the United States—not the

states—had “paramount sovereign rights” to submerged lands seaward of the

states’ coasts. See United States v. Alaska, 521 U.S. 1, 5-6 (1997). The SLA

counteracted that holding, and instead “grant[ed] States submerged lands beneath a

3-mile belt of the territorial sea.” Id. at 35; see 43 U.S.C. § 1311(a), (b)(1)

(“confirm[ing]” and “establish[ing]” states’ “title to and ownership of the lands

beneath navigable waters within [their] boundaries” and “releas[ing] and


4
 That F.E.B.’s cause of action both arose and expired before the QTA was enacted in 1972 is of
no legal moment: “The legislative history is clear that Congress intended to foreclose totally any
suit on claims that accrued more than twelve years prior to the effective date of the QTA.”
Block, 461 U.S. at 286 n.23; see also Knapp, 636 F.2d at 282 (rejecting “the argument that an
action under section 2409a cannot accrue before Congress created the right in 1972 to bring such
actions”); Grosz v. Andrus, 556 F.2d 972, 975 (9th Cir. 1977) (same).

                                                9
               Case: 15-11771       Date Filed: 03/28/2016        Page: 10 of 25


relinquish[ing] . . . all right, title, and interest of the United States . . . in and to all

said lands”), § 1312 (defining states’ boundaries as reaching three miles seaward

from their coastlines); § 1301(a)(3) (defining “lands beneath navigable waters” to

include “all filled in, made, or reclaimed lands which formerly were lands beneath

navigable water”). 5

       Not all submerged (or formerly submerged) lands within that boundary,

however, fall within the SLA. The SLA contains numerous exceptions, including,

for example, lands actually occupied by the United States under claim of right,

lands acquired by eminent domain, and, of particular relevance here, “all lands

filled in, built up, or otherwise reclaimed by the United States for its own use.” 43

U.S.C. § 1313(a) (emphasis added). 6


5
  Even though Wisteria Island had been built up above sea level by the time the SLA was
enacted, the parties agree that, unless an exception applies, the island falls within the SLA’s
definition of submerged lands. See 43 U.S.C. § 1301(a)(3) (defining submerged lands to include
“all filled in, made, or reclaimed lands which formerly were lands beneath navigable waters”).
6
  In full, the exceptions include:

       (a) [A]ll tracts or parcels of land together with all accretions thereto, resources
       therein, or improvements thereon, title to which has been lawfully and expressly
       acquired by the United States from any State or from any person in whom title
       had vested under the law of the State or of the United States, and all lands which
       the United States lawfully holds under the law of the State; all lands expressly
       retained by or ceded to the United States when the State entered the Union
       (otherwise than by a general retention or cession of lands underlying the marginal
       sea); all lands acquired by the United States by eminent domain proceedings,
       purchase, cession, gift, or otherwise in a proprietary capacity; all lands filled in,
       built up, or otherwise reclaimed by the United States for its own use; and any
       rights the United States has in lands presently and actually occupied by the United
       States under claim of right;

                                                10
              Case: 15-11771         Date Filed: 03/28/2016    Page: 11 of 25


       F.E.B. argues that the generic language in the SLA abandoned the federal

government’s previously-expressed claim to the (formerly submerged) Wisteria

Island, which in turn effectively reset the QTA’s statute of limitations period for

that island. A few of our sister circuits, in other contexts not involving the SLA,

have accepted the possibility that the government’s express abandonment of a

claim can prevent a previously-triggered QTA’s limitations period from expiring

(although no case that has come to our attention has found that abandonment in

fact occurred). See Spirit Lake Tribe, 262 F.3d at 739; Kingman, 541 F.3d at

1199-1201; Cheyenne Arapaho, 558 F.3d at 597; cf. Rio Grande Silvery Minnow

(Hybognathus amarus) v. Bureau of Reclam., 599 F.3d 1165, 1186 (10th Cir.

2010) (assuming, “without definitively deciding,” that abandonment could reset the

limitations period). The bar for showing such abandonment, however, is high.

       It is well-established that “the federal government cannot abandon property

absent an affirmative act authorized by Congress.” Int’l Aircraft Recovery, LLC v.

Unidentified, Wrecked & Abandoned Aircraft, 218 F.3d 1255, 1258 (11th Cir.


       (b) such lands beneath navigable waters held, or any interest in which is held by
       the United States for the benefit of any tribe, band, or group of Indians or for
       individual Indians; and
       (c) all structures and improvements constructed by the United States in the
       exercise of its navigational servitude.

43 U.S.C. § 1313 (emphasis added).


                                              11
              Case: 15-11771      Date Filed: 03/28/2016     Page: 12 of 25


2000). Moreover, “officers who have no authority at all to dispose of Government

property cannot by their conduct cause the Government to lose its valuable rights

by their acquiescence, laches, or failure to act.” California I, 332 U.S. at 40.

Accordingly, our sister circuits have consistently held that, for purposes of the

QTA statute of limitations, the United States will be deemed to have abandoned a

claim of ownership only if (1) “it clearly and unequivocally abandons its interest,”

as evidenced by (2) sufficiently formal “documentation from a government official

with authority to make such decisions on behalf of the United States.” Kingman,

541 F.3d at 1201 (internal quotation marks omitted); see also Rio Grande, 599 F.3d

at 1186 (same); Spirit Lake, 262 F.3d at 739 (same); Cheyenne Arapaho, 558 F.3d

at 597 (same).

       We have no difficulty concluding that the SLA does not rise to the level of

the “clear and unequivocal” abandonment of the government’s interest in Wisteria

Island necessary to reset the QTA statute of limitations. 7 The SLA only

“release[d] and relinquishe[d]” the United States’ interest in submerged lands

“except as otherwise reserved [t]herein.” 43 U.S.C. § 1311(b). One such

reservation excepts from the SLA “all lands filled in, built up, or otherwise

reclaimed by the United States for its own use.” Id. § 1313(a) (emphasis added).
7
 Of course, because the SLA was passed by Congress, the second prong is met. See Alabama v.
Texas, 347 U.S. 272, 273 (1954) (per curiam) (holding that the SLA was a constitutional
exercise of Congress’s power to dispose of the United States’ property).

                                            12
               Case: 15-11771       Date Filed: 03/28/2016       Page: 13 of 25


Wisteria Island’s origin is undisputed: It was built up by Navy contractors, who

used the land for the government’s purpose and benefit of storing fill accumulated

from nearby dredging operations. 8 Thus, the plain language of the SLA refutes

F.E.B.’s argument that the SLA clearly and unequivocally conveyed title in

Wisteria Island to the neighboring state of Florida. Consequently, the statute of

limitations period to challenge the federal government’s ownership of Wisteria

Island continued running in the wake of the SLA, and expired long before F.E.B

filed this action.

       C. F.E.B.’s Arguments

       We find F.E.B.’s multifarious arguments to the contrary unpersuasive.

               1. For the United States’ “own use”

       First, F.E.B. argues the exception does not apply because the United States

did not build up or fill in the island “for its own use,” 43 U.S.C. § 1313(a). Rather,

F.E.B. contends, the United States created Wisteria Island incidentally, for the sole

purpose of storing the fill that created it, and never used it for anything else. Of

course, in ruling on the statute of limitations question, we do not dispositively rule

on the merits of F.E.B.’s SLA claim, including as to whether using the island as a

place to store fill constitutes “use” under the relevant SLA exception. See Mottaz,

8
 It is also undisputed that Florida, F.E.B.’s predecessor, had actual knowledge of how the island
was created.

                                               13
               Case: 15-11771       Date Filed: 03/28/2016       Page: 14 of 25


476 U.S. at 851 (“The limitations provision of the Quiet Title Act reflects a clear

congressional judgment that the national public interest requires barring stale

challenges to the United States’ claim to real property, whatever the merits of those

challenges.”). For statute of limitations purposes, the crucial issue is whether the

SLA clearly and unequivocally abandoned the United States’ interest in the island.

It is well-established—and was well-established when the SLA was enacted—that

grants of federal property are construed strictly in favor of the United States. See

Alaska, 521 U.S. at 34-35; United States v. Union Pac. R.R. Co., 353 U.S. 112,

116 (1957) (applying “the established rule that land grants are construed favorably

to the Government, that nothing passes except what is conveyed in clear language,

and that if there are doubts they are resolved for the Government, not against it.”)

(citing Caldwell v. United States, 250 U.S. 14, 20 (1919)). Given that rule of

construction, the circumstances of Wisteria Island’s creation hew closely enough to

the “for its own use” exception to the SLA to preclude a finding that the SLA

clearly and unequivocally abandoned the federal government’s interest in that

island.

       That conclusion comports with the Supreme Court’s only treatment of the

exception.9 See California ex rel. State Lands Comm’n v. United States

9
 In addition, the conclusion is consistent with the SLA’s legislative history, which shows that
Congress added the exception in response to the Navy’s concern that the SLA would strip it of

                                               14
                Case: 15-11771        Date Filed: 03/28/2016        Page: 15 of 25


(California II), 457 U.S. 273, 287 (1982). In California II, the Supreme Court

stated in dicta that the SLA exception for land built up by the United States “for its

own use” would apply to coastline that had slowly accreted after the United States

constructed jetties nearby, even though the accretion was inadvertent, and the

resulting coastline had remained barren and unused for the first eighty years of its

existence. Id. at 275-76, 287. That result, the Supreme Court reasoned,

“follow[ed] from the congressional object to assure each sovereign the continuing

benefit of landfill and like work performed by each.” 10 Id. at 287. Wisteria Island

surely was both created and used for a more functional purpose than the

inadvertent accretions at issue in California II.

       Although F.E.B.’s predecessors did not have the benefit of California II, as

discussed above, even the SLA’s plain language put them on notice that the cloud

on the island’s title remained unresolved. The SLA did not abandon the United

States’ interest in the island for purposes of the QTA statute of limitations.



submerged lands that it had “improved.” See Submerged Lands: Hearings on S.J. Res. 13, S.
294, S. 107, S. 107 Amend. Before the S. Comm. on Interior and Insular Affairs, 83rd Cong.
544-556 (1953) (statement of Robert B. Anderson, Secretary of the Navy). The Navy specifically
listed “fill” as one of the “improvements” at Key West Naval Station that it sought to shield from
the SLA. Id. at 547, 549-50.
10
   Although California II’s discussion of the exception is dicta, “there is dicta . . . and then there
is Supreme Court dicta.” Schwab v. Crosby, 451 F.3d 1308, 1325 (11th Cir. 2006). We have
consistently recognized that “dicta from the Supreme Court is not something to be lightly cast
aside,” id. (quotation marks omitted), but rather is of “considerable persuasive value,” United
States v. City of Hialeah, 140 F.3d 968, 974 (11th Cir. 1998).

                                                 15
             Case: 15-11771     Date Filed: 03/28/2016    Page: 16 of 25




             2. Actions by federal employees

      Second, F.E.B. points to subsequent actions by various federal employees

appearing to affirm Florida’s ownership of Wisteria Island: For instance, a 1956

internal memo by the Chief of the Bureau of Yards and Docks to the Chief of

Naval Operations opined, “[i]t would appear that . . . the Navy would have a

difficult time in proving that this island was built up for Federal use,” and

accordingly recommended condemning the island for subsequent federal use

(Doc. 67-1); a 1957 letter by the Navy’s District of Public Works Officer requested

condemnation appraisals of the island; and 1961 court documents condemning an

adjacent island (which may have been created during the same dredging operations

that created Wisteria Island) acknowledged that Florida owned and held legal title

to the adjacent island prior to the condemnation.

       It is, however, well-established that internal agency memos or other

informal statements by subordinate government employees are not sufficient

evidence of abandonment. See Rio Grande, 599 F.3d at 1187 (“[I]ntra-office

memoranda, and similar intra-governmental communications do not bind the

government, such that they can . . . stop the QTA’s limitations clock.”) (internal

quotation marks omitted); Kingman, 541 F.3d at 1200-01 (agreeing that documents


                                          16
             Case: 15-11771      Date Filed: 03/28/2016    Page: 17 of 25


evincing only “confusion and mistake on the part of some government employees,

as to whether the United States ultimately possessed an ownership interest,” did

not show abandonment); Spirit Lake, 262 F.3d at 740-42, 44 (“[T]he QTA

limitations period does not stop when government action simply compounds a pre-

existing cloud on title.”); Cheyenne Arapaho, 558 F.3d at 598. So, too, here:

Nothing in the documents F.E.B. identifies amounts to a “clear and unequivocal”

abandonment of the United States’ claim, and, even if something did, there is no

indication that the authors possessed the authority to dispose of government

property. See California I, 332 U.S. at 40 (“[O]fficers who have no authority at all

to dispose of Government property cannot by their conduct cause the Government

to lose its valuable rights by their acquiescence, laches, or failure to act.”). Not

only that, but there is no indication that F.E.B.’s predecessors-in-interest were

aware of, let alone relied on, the internal government documents identified by

F.E.B. See Rio Grande, 599 F.3d at 1184-85 (disregarding government statements

of which the plaintiffs were not aware because “they certainly could not have led

[them] to believe that the United States had abandoned its claim”).

      Finally, the remainder of the government actions on which F.E.B. relies—

such as the 2004-2006 licensing agreements to use the island for Navy training

exercises—were undertaken long after the statute of limitations had run, and are


                                           17
             Case: 15-11771      Date Filed: 03/28/2016    Page: 18 of 25


therefore irrelevant. See id. at 1185 (finding actions taken after the limitations

period to be irrelevant). For all of those reasons, the actions of subordinate federal

employees did not abandon the United States’ claim to Wisteria Island.

             3. Different government claims

      Third, F.E.B. contends the statute of limitations has not run because, in

opposing F.E.B.’s SLA claim to the island, the United States now asserts a

“different claim” to the island than it asserted in 1951. But the interest in real

property that the United States asserted in 1951 is the same interest that it asserts in

this suit: ownership of Wisteria Island, going back through the entire chain of title

to that island. F.E.B.’s predecessors had actual notice of that asserted interest in

1951. It is that interest—not “the subjective intent of the government to enforce

[the interest] in the face of changed conditions”—that constitutes the government’s

“claim” for purposes of the QTA’s statute of limitations. Vincent Murphy

Chevrolet Co. v. United States, 766 F.2d 449, 451 (10th Cir. 1985). Although the

SLA created a new legal claim to the island for F.E.B.’s predecessors, it did not

abolish their preexisting notice of the United States’ asserted interest. See id. at

251-52 (finding the QTA statute of limitations had run because, although the

plaintiffs’ cause of action was newly available due to recently changed conditions,

the plaintiffs had actual knowledge of the challenged government interest for many


                                          18
               Case: 15-11771        Date Filed: 03/28/2016        Page: 19 of 25


years prior). F.E.B.’s predecessors remained on notice notwithstanding the fact

that any government opposition to their newly minted SLA claim could implicate

defensive legal arguments different from the affirmative claims raised in the

government’s 1951 letter. See id. at 452 (“[F]or purposes of determining when

‘the claim’ accrues under § 2409a[(g)], all that is necessary is a reasonable

awareness that the government claims some interest adverse to the plaintiffs.”)

(internal alteration, quotation marks omitted); Knapp, 636 F.2d at 283

(“Knowledge of the claim’s full contours is not required.”).11 The QTA’s statute

of limitations accrues upon notice of the United States’ claim—not upon the

creation of an adverse claimant’s potential cause of action. The United States was

not required to reassert its ownership interest after the SLA was enacted in order

for the previously triggered limitations period to continue running. See Richmond,

945 F.2d at 770 (“To hold that the limitations period did not begin to run until

conditions had changed and the government reasserted its claim would be in effect

to extend the limitations period indefinitely, in contravention of Congress’s

expressed intent.”).


11
  See also Rio Grande, 599 F.3d at 1176 (“[T]he starting of the limitations clock is not
dependent on the plaintiff knowing the precise nature of the property interest upon which the
United States predicates its claim of title.”); Richmond, 945 F.2d at 770 (“Assuming . . . [the
plaintiff] did not know the exact nature of the government’s claim in 1938, it still could not
escape the limitations bar, for all that is necessary for accrual is a reasonable awareness that the
Government claims some interest adverse to the plaintiff’s.”) (internal quotation marks omitted).

                                                 19
             Case: 15-11771      Date Filed: 03/28/2016    Page: 20 of 25




             4. No adverse government action

      Fourth, F.E.B. contends the statute of limitations has not run because the

government did not take action adverse to F.E.B.’s predecessors’ interests either

before or after the SLA’s 1953 enactment. But the plain language of the QTA is

clear: The statute of limitations is triggered as soon as a plaintiff acquires actual or

constructive notice of the government’s claim. See 28 U.S.C. § 2409a(g) (“[A

QTA] action shall be deemed to have accrued on the date the plaintiff or his

predecessor in interest knew or should have known of the claim of the United

States.”). Courts have consistently declined to require affirmative adverse

government action to initiate the limitations period—let alone to keep an initiated

period running. See Wisconsin Valley Imp. Co. v. United States, 569 F.3d 331,

335-36 (7th Cir. 2009) (“The Company contends that the clock does not start until

the United States uses land in a way incompatible with the private claim . . . . This

argument is incompatible with the rule . . . that it is the private party’s knowledge

(actual or constructive), rather than the United States’ bulldozers or other physical

activity, that causes a claim to accrue.”); Long v. Bureau of Reclam., 236 F.3d 910,

915 (8th Cir. 2001) (holding that a plaintiff’s action for an easement accrued in

1949 because, “[w]hile [the plaintiff’s] use of [the disputed road] to gain access to


                                           20
               Case: 15-11771        Date Filed: 03/28/2016       Page: 21 of 25


his property was not actually denied until 1988, the government’s right to deny

access was reasonably clear to his predecessor-in-interest in 1949”); Richmond,

945 F.2d at 770 (holding that the limitations period started when the plaintiff first

learned of the disputed covenant, not when the government later attempted to

enforce that covenant for the first time). 12

       F.E.B.’s reliance on Werner v. United States to argue otherwise is

misplaced. See 9 F.3d 1514 (11th Cir. 1993). Werner stands for the common sense

proposition that the statute of limitations is not triggered by just any government

interest in property, but rather only a claimed interest that is inconsistent with—

that is, adverse to— the plaintiff’s asserted interest. See id. at 1516-17 (finding the

plaintiff’s QTA action for an easement across government property accrued not

when the plaintiff knew the government owned the property in general, but when

the plaintiff realized the government claimed title without an access easement).

That proposition is most relevant where a plaintiff asserts a nonpossessory interest,

such as an easement; after all, in that context “knowledge of a government claim of


12
   See also Rosette Inc. v. United States, 141 F.3d 1394, 1398 (10th Cir. 1998) (“[The plaintiff]
knew of the United States’ interest in 1978 . . . . The fact that it decided not to contest that
interest until a disagreement arose cannot defeat the workings of the statute of limitations.”);
Knapp, 636 F.2d at 283 (finding that the plaintiff’s action accrued when it was first aware of the
cloud on its title, not when the government later acted on its claim by approving a survey of the
disputed land for the first time); Calif. ex rel. State Land Comm’n v. Yuba Goldfields, Inc., 752
F.2d 393, 397 (9th Cir. 1985) (“Neither the language of the statute nor the legislative history of
the Act requires a showing of adversity.”) (emphasis added).

                                                21
               Case: 15-11771   Date Filed: 03/28/2016    Page: 22 of 25


ownership may be entirely consistent with a plaintiff’s claim.” Michel v. United

States, 65 F.3d 130, 131-32 (9th Cir. 1995) (holding that the plaintiffs’ “claim of

access to roads and trails across the refuge did not accrue until [they] knew or

should have known the government claimed the exclusive right to deny their

historic access to the trails and roads across the refuge”) (citing Werner, 69 F.3d at

1516). A contrary rule “would lead to premature, and often unnecessary, suits,” as

citizens currently enjoying access to government land “would be compelled to sue

to protect against the possibility, however remote, that the government might

someday restrict [their] access.” Id. at 132. Accordingly, courts have widely

embraced the proposition that the United States must claim “some interest adverse

to the plaintiff’s” before a QTA claim accrues for purposes of the statute of

limitations. See Rio Grande, 599 F.3d at 1176; Cheyenne Arapaho, 558 F.3d at

595; Wisconsin Valley, 569 F.3d at 334-35; Kingman, 541 F.3d at 1198; Spirit

Lake, 262 F.3d at 738; Bank One Texas, 157 F.3d at 402 n.11; Richmond, 945

F.2d at 770.

      F.E.B. conflates the requirement for an adverse government interest with a

requirement for adverse government action. But the two are distinct: Although

adverse government action is sufficient to put a plaintiff on notice of a

government’s claim, it is not necessary. See Wisconsin Valley, 569 F.3d at 335-


                                          22
              Case: 15-11771     Date Filed: 03/28/2016   Page: 23 of 25


36; Long, 236 F.3d at 915; Rosette, 141 F.3d at 1398; Richmond, 945 F.2d at 770;

Yuba Goldfields, 752 F.2d at 397; Knapp, 636 F.2d at 283. Therefore, given that

F.E.B.’s predecessor had actual knowledge of the government’s claim to

ownership of the island, the fact that the government did not affirmatively obstruct

its or its successors’ use of the island before or after the SLA’s enactment does not

forestall application of the statute of limitations.

             5. Hypothetical consequences

      Finally, at oral argument, F.E.B. asserted for the first time that a finding of

no abandonment by the United States in this case would effectively foreclose the

availability of QTA claims for all submerged lands nationwide. F.E.B. arrives at

that sweeping conclusion by fashioning a new argument for the government (an

argument not asserted by the government itself)—namely, that the Supreme

Court’s 1947 decision granting the United States “paramount” rights in submerged

coastal lands, see California I, 332 U.S. at 38-39, constituted a “claim” by the

United States to all such lands for purposes of the QTA statute of limitations.

Starting from that hypothetical premise, F.E.B. contends that, unless the court finds

the SLA abandoned all California I “claims,” the QTA limitations period on all

submerged coastal lands expired long ago.




                                            23
             Case: 15-11771     Date Filed: 03/28/2016    Page: 24 of 25


      The problem with F.E.B.’s argument is that it is counterfactual. The

government does not argue that California I triggered the QTA limitations period

for Wisteria Island. Rather, the government asserts that its 1951 letter triggered the

limitations period. In that letter, the United States relied not on California I, but

instead on its 1819 treaty with Spain, and 1845 and 1924 Executive Orders, to

assert ownership over the island. As discussed in Section II.A supra, that letter’s

explicit and unambiguous assertion of a property interest in the island more than

meets the QTA’s accrual requirements. We therefore have no reason to consider

whether California I constituted a “claim” by the United States to Wisteria

Island—or submerged lands in general—in order to decide this case. Accordingly,

we express no opinion on that issue. Similarly, our holding regarding the SLA’s

effect on the QTA statute of limitations is narrowly drawn to the facts of this case.

Contrary to F.E.B.’s contention, we need not decide whether the SLA in general

abandoned preexisting government claims to submerged lands. Rather, we hold

only that, given the undisputed and well-known facts of Wisteria Island’s creation,

the plain language of the SLA exception for lands “built up by the United States

for its own use,” 43 U.S.C. § 1313(a), gave rise to an open and obvious question as

to whether the SLA applied in this case. See supra § II.B.

      We leave further explication of these issues to future cases.


                                          24
             Case: 15-11771     Date Filed: 03/28/2016    Page: 25 of 25




                                III.   CONCLUSION

      For the foregoing reasons, we AFFIRM the district court’s dismissal of the

case for lack of subject matter jurisdiction. In doing so, we note that the dismissal

“does not quiet title to the property in the United States. The title dispute remains

unresolved.” Block, 461 U.S. at 291.




                                          25